ORDER

PER CURIAM.
William Coleman appeals his conviction for felony nonsupport. He argues that the trial court’s denial of his motion for a mistrial, after his former wife testified at trial that she withheld Mr. Coleman’s visitation from his daughter because she suspected he molested their daughter, violated his rights to due process and a fair trial. We find that the court’s curative instruction to the jury removed any prejudice resulting from the erroneous admission of the evidence of other uncharged misconduct, and therefore, the trial court did not abuse its discretion in refusing to grant Mr. Coleman a mistrial. Finding no precedential value to our decision, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 30.25(b).